

115 HR 5208 IH: Seeds for the Future Act
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5208IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Pocan (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Competitive, Special, and Facilities Research Grant Act and the Department of
			 Agriculture Reorganization Act of 1994 to further plant cultivar research,
			 development, and commercialization, and for other purposes.
	
 1.Short titleThis Act may be cited as the Seeds for the Future Act. 2.Public cultivar developmentSection 2 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended—
 (1)in subsection (a), by adding at the end the following:  (3)DefinitionsIn this section:
 (A)Conventional breedingThe term conventional breeding means the development of new varieties of an organism through controlled mating and selection without the use of transgenic methods.
 (B)CultivarThe term cultivar means a variety of a species of plant that has been intentionally selected for use in cultivation because of the improved characteristics of that variety of the species.
 (C)Public cultivarThe term public cultivar means a cultivar that is the commercially available uniform end product of a publicly funded breeding program that has been sufficiently tested to demonstrate improved characteristics and stable performance.; and
 (2)by adding at the end the following:  (l)Public cultivar development funding (1)In generalOf the amount of grants made under subsections (b) and (c), the Secretary of Agriculture (referred to in this subsection as the Secretary) shall ensure that not less than $50,000,000 for each fiscal year is used for competitive research grants that support the development of public cultivars.
 (2)PriorityIn making grants under paragraph (1), the Secretary shall give priority to high-potential research projects that lead to the release of public cultivars.
 (3)GrantsThe Secretary shall ensure that the terms and renewal process for any competitive grants made under subsection (b) facilitate the development and commercialization of public cultivars through long-term grants not less than 5 years in length.
 (4)ReportNot later than October 1 of each year, the Secretary shall submit to Congress a report that provides information on all public cultivar and breeding research funded by the Department of Agriculture, including—
 (A)a list of public cultivars and varieties of public cultivars developed and released in a commercially available form;
 (B)areas of high-priority research; (C)identified research gaps relating to public cultivar development; and
 (D)an assessment of the state of commercialization for cultivars that have been developed.. 3.Public cultivar research coordination (a)In generalSection 251 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971) is amended—
 (1)in subsection (e), by adding at the end the following:  (6)Public cultivar research activities coordinator (A)In generalThe Under Secretary shall appoint a coordinator within the Research, Education, and Extension Office that reports to the Under Secretary to coordinate research activities at the Department relating to the breeding of public cultivars (as defined in paragraph (3) of section 2(a) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(a))).
 (B)Duties of coordinatorThe coordinator appointed under subparagraph (A) shall— (i)coordinate plant breeding research activities funded by the Department relating to the development of public cul­ti­vars;
								(ii)
 (I)carry out ongoing analysis and track activities for any Federal research funding supporting plant breeding (including any public cultivars developed with Federal funds); and
 (II)ensure that the analysis and activities are made available to the public not later than 60 days after the last day of each fiscal year;
 (iii)develop a strategic plan that establishes targets for public cultivar research investments across the Department to ensure that a diverse range of crop needs are being met in a timely and transparent manner;
 (iv)convene a working group in order to carry out the coordination functions described in this subparagraph comprised of individuals who are responsible for the management, administration, or analysis of public breeding programs within the Department from—
 (I)the National Institute of Food and Agriculture; (II)the Agricultural Research Service; and
 (III)the Economic Research Service; (v)in order to maximize delivery of public cultivars, promote collaboration among—
 (I)the coordinator; (II)the working group convened under clause (iv);
 (III)the advisory council established under section 1634 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5843);
 (IV)genetic resource conservation centers; (V)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
 (VI)Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)));
 (VII)Native American-serving nontribal institutions (as defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)));
 (VIII)nongovernmental organizations with interest or expertise in public breeding; and (IX)public and private plant breeders;
 (vi)convene regular stakeholder listening sessions to provide input on national and regional priorities for public cultivar breeding research activities across the Department; and
 (vii)evaluate and make recommendations to the Under Secretary on training and resource needs to meet future breeding challenges.; and
 (2)in subsection (f)(1)(D)(i), by striking (7 U.S.C. 450i(b)) and inserting (7 U.S.C. 3157(b)). (b)Conforming amendmentSection 296(b)(6)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)(6)(B)) is amended by striking Office; and and inserting Office (including the public cultivar research activities coordinator under subsection (e)(6) of that section); and.
			